Per Curiam.

The Association of the Bar of the City of New York has moved to confirm the report of an Official Referee who has found the respondent guilty of professional misconduct. The testimony, exhibits and admissions contained in the record fully sustain the conclusion reached by the Official Referee. The respondent violated an escrow agreement and appropriated to his own use funds received thereunder. In view of the fact, however, that he has paid in full in accordance with the terms of the escrow agreement the funds held by him thereunder, we conclude that a suspension from the practice of the law for a period of two years will be adequate punishment under all the circumstances.
Respondent should be suspended for two years, with leave to apply for reinstatement at the expiration of that term upon proof of his compliance with the conditions incorporated in the order.
Glennon, J. P., Dore, Cohn, Callahan and Shientag, JJ., concur.
Respondent suspended for a period of two years.